Citation Nr: 0124106	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-16 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel

INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty training in the Army National Guard from April 
1961 to April 1964, to include relevant active duty for 
training from February 1962 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the appellant's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as residuals of a back 
injury.  The appellant subsequently perfected this appeal.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2. Service medical records are negative for any complaints, 
treatment or diagnosis relating to the appellant's back. 
 
3. The appellant's current degenerative disc disease of the 
lumbar spine is not shown to be related to a period of 
active duty for training and inactive duty training.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. § 101(24). 
106, 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b).  
In December 1997, the RO requested that the appellant submit 
evidence to show continuous existence of his back condition 
since discharge from service.  The appellant was informed 
that the best evidence would be statements from doctors who 
treated him since discharge and he was further informed that 
he could submit lay statements.  The appellant was notified 
in the September 1998 rating decision, the November 1998 
statement of the case (SOC), the March 1999 supplemental 
statement of the case (SSOC), the June 2000 SSOC, and the 
August 2000 SSOC of what evidence would be necessary to 
substantiate his claim for benefits.  While the referenced 
rating decision, SOC and SSOC's discussed the appellant's 
claim in terms of not being well-grounded, they sufficiently 
notified the appellant that there was no evidence of a back 
injury during service or of a relationship between any in-
service injury and his current disability.  

Additionally, the appellant was issued a SSOC in December 
2000, after the passage of the VCAA, which informed him that 
there was no evidence of a back injury during service or 
evidence of continuity of treatment for a back injury 
following discharge.  Subsequently, in April 2001, the 
appellant was notified of the passage of the VCAA.  At this 
time, the appellant was informed that if there was any other 
evidence that he would like considered (such as records held 
by any Federal agency including VA, or by private doctors, 
hospitals, or clinics), he should notify VA and reasonable 
efforts would be made to obtain the identified evidence.  The 
Board concludes that the above-referenced efforts adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The RO 
has requested all relevant treatment records identified by 
the appellant, including medical records from the Social 
Security Administration (SSA).  Records from American 
Chiropractic Clinic for the period from January 1994 to June 
1995 were submitted by the appellant.  The appellant also 
identified additional treatment from South Jefferson Hospital 
and West Jefferson Hospital which he obtained after his 
discharge from service.  The Board notes that the RO did not 
request these records; however, the appellant testified that 
he attempted to obtain these records but found they were 
unavailable.

The appellant also identified in-service medical treatment at 
Fort Chaffee, Arkansas, and Fort Sill, Oklahoma.  The RO 
obtained the appellant's service medical records and also 
obtained available records directly from the Louisiana 
National Guard.  In keeping with the duty to assist, the 
appellant was provided a VA examination in January 1998.

The Board finds that the duty to notify and assist under the 
VCAA has been satisfied and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131.  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The appellant contends that he currently has degenerative 
disc disease of the lumbar spine resulting from an in-service 
injury.  According to the appellant, he injured his back 
while stationed at Fort Chaffee, Arkansas, when he fell off 
the trails of a 155 Howitzer on the spud plate.  The 
appellant testified that he was hospitalized and in traction 
for approximately one to two weeks.  Subsequently, he 
received treatment at Fort Sill, Oklahoma.  The appellant 
indicated that he continued to receive treatment after 
discharge from service and that he is is currently receiving 
treatment at the VA medical center (VAMC) in New Orleans.  

Service medical records reveal that in April 1961, the 
appellant underwent an examination in connection with 
enlistment.  Upon physical examination, his spine was 
determined to be normal.  In February 1962, upon physical 
examination for entry into active duty for training, the 
appellant's spine was also determined to be normal.  In July 
1962 the appellant completed a "Report of Medical History" 
wherein he indicated that he had worn a brace or back 
support.  The examiner elaborated on this by noting that a 
back support was used in 1959.  In July 1962, upon physical 
examination in connection with release from active duty, 
there were no findings regarding the appellant's back.  In 
August 1962, the appellant completed a "Serviceman's 
Statement Concerning Application for Compensation From the 
Veteran's Administration."  At this time, the appellant was 
informed that any person being separated from military 
service for any reasons who has undergone prolonged 
hospitalization, or suffered from wounds, injury or disease 
while in service, is advised to apply for compensation from 
the VA.  The appellant indicated that he decided not to file 
an application for compensation at this time.   

Upon review of the appellant's service medical records, the 
Board notes that the appellant was seen on various occasions 
between February 1962 and August 1962 but no complaints of 
back pain or injury were noted.  In February 1962, the 
appellant was seen for right hand pain resulting from hitting 
his right hand on the trap door of a 155 but there is no 
mention of a back injury. 

As previously discussed, the appellant testified that he 
received treatment related to his back at various facilities 
subsequent to discharge.  However, these records are 
unavailable.  

Medical records were received from the SSA for the period 
from approximately May 1984 to May 1989.  These records 
indicate that the appellant injured his right knee in May 
1984 and that he subsequently had several surgeries and 
underwent extensive physical therapy relating to his knee.  
Upon review of these records, there are no complaints related 
to the appellant's back.

Medical records from American Chiropractic Clinic for the 
period January 1994 to June 1995 reveal that the appellant 
was treated on numerous occasions for low back and right leg 
pain.  

Treatment records from the Leonard J. Chabert Medical Center 
were obtained and these records indicate the appellant 
received treatment related to his back on numerous occasions.  
In May 1994, the appellant was seen for a follow up of 
chronic back pain.  In September 1995, the appellant was seen 
with complaints of spasms in the low back radiating down his 
legs.  The appellant reported a history of degenerative disc 
disease and the diagnosis was low back pain.  X-rays of the 
thoracic spine taken in October 1995 revealed "[l]arge 
bridging osteophytes...along the lower thoracic and the upper 
lumbar spine and there are also calcifications along the 
anterior ligament at this same level.  Vertebral bodies 
appear normal in size, shape and alignment and pedicles are 
intact.  Intervertebral spaces are well preserved."  In 
April 1996, the appellant was seen again for complaints of 
lower back pain.  In October 1996, the appellant was seen and 
provided a history of chronic back pain.  The appellant was 
also seen in January 1997 for complaints of mid back pain for 
11/2 weeks.  The appellant denied any trauma and was diagnosed 
with "right intercostal muscle strain."  

In September 1997, the appellant sought treatment at VAMC New 
Orleans for complaints related to degenerative spine.  The 
appellant indicated he had seen a private physician who 
suggested follow up.  Subsequently, the appellant was seen 
for his complaints of lower back pain.  The appellant 
reported that he injured his back in boot camp and that it 
has been gradually bothering him since then.  X-rays of the 
lumbar spine taken in September 1997 noted degenerative 
changes involving the lumbar spine with hypertrophic at each 
level and mild narrowing of the inter disc spaces at L5-S1.  
Minimal degenerative osteoarthritis of both hips was also 
noted.  In October 1997, the appellant was seen with 
complaints of back pain which radiated down the legs.  The 
appellant reported a back injury while in the military in 
1962.  Diagnosis at this time included low back strain and 
degenerative joint disease lumbar spine.  The appellant was 
seen in November 1997 for hip and back pain.  In January 
1998, the appellant was seen in the orthopedic clinic and 
provided a history of low back pain for 30 years.  The 
appellant also indicated that he hurt his back in service, 
was in traction and got better.  Since discharge his back has 
progressively worsened.  On physical examination there was L-
spine tenderness and straight leg raising was negative 
bilaterally.  

On VA examination in January 1998, the appellant provided a 
history of injuring his back while in the service.  The 
diagnosis was "[d]egenerative disc disease of his lumbar 
spine at L5-S1, as well as osteophyte formation at L1-L2, L3-
L4, L5-S1 with degenerative changes of both his hip joints 
bilaterally."  The examiner did not comment on the etiology 
of the appellant's disability.

As set forth above, in order to establish entitlement to 
service connection, the appellant must have a current 
disability.  In this case, the appellant has been diagnosed 
with degenerative disc disease of the lumbar spine at L5-S1.  
However, service connection also requires that the 
appellant's current disability be related to his military 
service.

The appellant testified at the August 1999 and December 2000 
hearings at the RO that he injured his back while stationed 
at Fort Chaffee.  Contemporaneous service medical records do 
not support this and are in fact negative for any complaints, 
treatment or diagnosis relating to the appellant's back.  
Additionally, upon release from active duty for training, 
there is no indication that that appellant's back was 
abnormal and the appellant even declined to file any claim 
for benefits at that time.  Thus, the evidence of record does 
not support a finding that the appellant injured his back 
during active duty for training or inactive duty training.

The Board acknowledges the appellant's testimony that he 
received treatment subsequent to his discharge from service 
but that the records of such treatment are unavailable.  The 
existing claims folder, therefore, does not contain evidence 
of treatment for back problems prior to 1994.

Even assuming that the appellant was injured during service, 
the medical evidence of record does not suggest a 
relationship between any such injury and the appellant's 
current degenerative disc disease.  At the August 1999 
hearing at the RO, the appellant testified that he was seen 
by a doctor during service and was told that his back was 
"crooked" due to his back injury.  As indicated, this is 
not supported by the appellant's service medical records.  
Subsequently, at the December 2000 hearing, the appellant 
testified that he informed his doctors that he was injured 
during service but that they have not related his current 
disability to this incident. While the appellant is competent 
to testify that he has had back pain since service, he is not 
competent to render an opinion as to the relationship between 
any such pain and his current degenerative disc disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay persons 
are not competent to offer medical opinions).

The Board notes that there are both VA and private notations 
that the appellant injured his back during service.  Such 
notations are set out in the various treatment reports 
without reference to the appellant's past records having been 
reviewed and without any physician suggesting a relationship 
between the appellant's current disability and any injury 
suffered during service.  The notations regarding any injury 
during service appear to be a transcription of the 
appellant's reported history and not an opinion as to the 
etiology of the appellant's disability.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (transcription of lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional).  

Based on the evidence of record, it cannot be concluded that 
the appellant's degenerative disc disease was incurred in 
service.  While the appellant clearly has a current 
disability, there is no evidence to show a causal 
relationship between the appellant's current degenerative 
disc disease and any injury during service.
The preponderance of the evidence is against the appellant's 
claim and therefore, the equipoise doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as residuals of a back injury, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

